Name: Commission Regulation (EEC) No 1809/85 of 28 June 1985 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 85 Official Journal of the European Communities No L 169/77 COMMISSION REGULATION (EEC) No 1809/85 of 28 June 1985 fixing the import levies on white sugar and raw sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 16 (8) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 ( 1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1 ( 1 ) of that Regulation ; Whereas the import levy on white sugar and raw sugar must be equal to the threshold price less the cif price ; whereas the threshold price for each of these products was fixed by Council Regulation (EEC) No 1484/85 of 23 May 1985 fixing for the 1985/86 marketing year the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs (3) ; Whereas the cif price for raw sugar and white sugar is calculated by the Commission for a Community fron ­ tier crossing point which was fixed at Rotterdam by Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (4) ; Whereas this price must be based on the most favour ­ able purchasing opportunities on the world market established for each product on the basis of quotations or prices on that market adjusted for any deviation from the standard quality for which the threshold price is fixed ; whereas the standard quality for raw sugar was defined by Regulation (EEC) No 431 /68 and that for white sugar by Regulation (EEC) No 793/72 of 17 April 1972(0 ; Whereas, when the most favourable purchasing oppor ­ tunities on the world market are being established, the Commission must take account of all available infor ­ mation on offers on the world market, on quotations on the exchanges which are important for world trade, on prices recorded on important third-country markets, and on sales concluded in international trade of which it has knowledge either directly or through the agency of the Member States ; Whereas, however, pursuant to Commission Regula ­ tion (EEC) No 784/68 of 26 June 1968 laying down detailed rules for calculating cif prices for white sugar and raw sugar (6), the Commission must disregard information if the goods concerned are not of sound and fair marketable quality or if the price quoted in an offer relates to small quantities and is not representa ­ tive of the market ; whereas offer prices which can be assumed not to be representative of the actual market trends must also be disregarded ; Whereas any offer or prices taken into consideration which are not for goods delivered in bulk cif Rotterdam must be adjusted ; whereas when this adjustment is being made account must be taken of the difference in the cost of transporting the goods between the port of loading and the port of destina ­ tion and between the port of loading and Rotterdam ; whereas, if the price or the offer relates to goods in bags, it must be reduced by 0,73 ECU per 100 kilo ­ grams under the terms of Article 4 of Regulation (EEC) No 784/68 ; Whereas, if information on sugar of the standard quality is to be comparable, the price increases or reductions fixed pursuant to Article 15 of Regulation (EEC) No 1785/81 must be added to or deducted from the offers taken into consideration in the case of white sugar ; whereas, in the case of raw sugar, the corrective factors provided for in Article 5 of Regulation (EEC) No 784/68 must be applied ; Whereas, pursuant to Article 7 of Regulation (EEC) No 784/68 , a special cif price may be established for sugar which has been specially treated or specially packed if the offer price for such sugar is lower than the cif price established pursuant to the provisions referred to above ; Whereas a cif price may, by way of exception , be left unchanged for a limited period if the offer price which served as a basis for the previous calculation of the cif price is not available to the Commission and if the offer prices which are available and which appear not to be sufficiently representative of actual market trends would entail sudden and considerable changes in the cif price ; Whereas the levy is altered only if the variation in the elements used to calculate it would entail an increase or a reduction of not less than 0,24 ECU per 100 kilo ­ grams in relation to the levy previously fixed ; (') OJ No L 177, 1 . 7 . 1981 , p. 4 . 0 OJ No L 151 , 10 . 6 . 1985, p. 1 . (3) OJ No L 151 , 10 . 6 . 1985, p. 5 . (4) OJ No L 89, 10 . 4. 1968 , p . 3 . h OJ No L 94, 21 . 4 . 1972, p . 1 . (6 OJ No L 145, 27 . 6 . 1968 , p. 10 . No L 169/78 Official Journal of the European Communities 29 . 6. 85 Whereas, in accordance with Article 21 ( 1 ) of Regula ­ tion (EEC) No 1785/81 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas it follows from applying these provisions that the levies for white sugar and raw sugar should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 28 June 1985 fixing the import levies on white sugar and raw sugar (ECU/100, kg) CCT heading No Description Levy 17.01 Beet sugar and cane sugar, in solid form : A. White sugar : flavoured or coloured sugar 48,56 B. Raw sugar 46,06 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 .